Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status Of Claims
This action is in reply to the application filed on 02/16/2021.  
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8-10 and 16-17 are rejected under 35 U.S.C. 102(a)(2) as anticipated by U.S. Patent Application Publication US 2016/0025499 A1 to Moore et al.
Claim 1:  
Moore discloses the following limitations as shown below: 
a portable user interface device operably engaged with a communications network, the portable user interface device configured to be selectively coupled to a surface of an assistive mobility device, the portable user interface device comprising at least one processor operably engaged with at least one non-transitory computer readable medium, a user interface comprising one or more input/output means operably engaged with the at least one processor, at least one accelerometer engaged with 
at least one microphone and at least one speaker operably engaged with the at least one processor (see at least Fig. 1A (microphone 131, speaker 132); [0050]-[0053], “Referring to FIGS. 1A and 1B, the speaker 132 may be one or more speakers (e.g., speaker 132a in FIG. 1B) or other devices capable of producing sounds and/or vibrations”; [0200], “FIG. 10A shows a touch-screen display 135a that can be utilized in the device 100. A user may deliver an input to touch-screen display 135a, such as by touching touch-screen display 135 at a random location (x.sub.1, y.sub.1), for instance location 1 with the x axis being horizontal and the y axis being vertical. As disclosed herein, horizontal and vertical directions could be determined through accelerometers or set based on hardware, and/or user defined”), 
the at least one non-transitory computer readable medium having instructions stored thereon to cause the processor to process one or more user inputs and perform one or more assistive mobility actions in response to the one or more user inputs (see at least [0031], “Based on the detected data 
a remote application server being communicably engaged with the portable user interface device via the communications network to receive a data transmission comprising the one or more user inputs (see at least [0126], “In block 608, the device 100 may also receive data from another device using the antenna 142 or the I/O port, such as data regarding a map of a building, or any other data. Data may be shared among the device 100, other devices of the user (for example, a portable electronic device of the user such as a smart phone or tablet), a remote server, or devices of others connected and with permission to access (for example, devices of the friends of the user)“),
the remote application server executing a control service comprising an automated speech recognition function, a natural-language processing function (see at least [0051]-[0052], “The microphone 131 may be a microphone or other device capable of receiving sounds, such as voice activation/commands or other voice actions from the user, and may be integrated with or external to the intelligent mobility aid device 100. For example, referring to FIG. 1B, the microphone 131a may be positioned proximal to the upper substantially horizontal connecting bar 165e“; [0104], “For example, the method 500 may direct an output speech to be generated, thereby asking the user to clarify the facial expression. The user may then respond in a voice command clarifying the conveyed information. In other embodiments, this facial expression recognition setup may be performed by a person other than the user“; [0109], “The microphone 131 may communicate with a speech recognition module to detect speech, conversation or interaction as shown in block 508. The device 100 may further extract conversation elements containing useful data in block 510. In block 522, the processor 111 matches extracted conversation or speech elements from block 510 to the detected person, object, living being, place/environment, or combinations thereof “), 
and an application software, the application software executing one or more routines in response to the data transmission, the one or more routines comprising instructions for delivering one or more assistive mobility prompts to the portable user interface device (see at least [0056], “The display 135 can appropriately remind the user with memory retention difficulties. For example, the display 135 may display an image indicating information about activities of the user to remind the user. For 
Claim 3:  
Moore discloses the limitations as shown in the rejections above.  Moore further discloses the following limitations: 
wherein the user interface further comprises a plurality of directional indicators, the plurality of directional indicators being operably engaged with the processor to provide one or more directional guidance or navigational outputs (see at least [0031], “The helpful information may include navigation information“).
Claim 8:  
Moore discloses the limitations as shown in the rejections above.  Moore further discloses the following limitations: 
wherein the portable user interface device further comprises a vibrating motor operably engaged with the at least one processor, the vibrating motor being configured to provide a haptic feedback to a user in response to one or more physical rehabilitation or mobility management interventions (see at least [0035], “Referring to FIGS. 1A and 1B, the vibration unit 133 may be a vibration motor or actuator capable of providing haptic and tactile output. In certain embodiments, the vibration unit 133 may also be capable of producing sounds, such that the speaker 132 and the vibration unit 133 may be the same or integrated. As shown in FIG. 1B, the vibration unit 133 may include a left vibration motor or actuator 133a and/or a right vibration motor or actuator 133b for providing haptic feedback to the user. One or more of the handle bars 162a, 162b and/or one or more of the handle bar grip portions 162c, 162d may vibrate for providing haptic feedback to the user. Vibration patterns on the left handle 
Claim 9:  
Moore discloses the following limitations as shown below:
an assistive mobility device (see at least [0031], “The present invention relates to an intelligent mobility aid device (hereinafter also referred to as “the device”) that actively collects data about the user and the his/her surrounding information, draws helpful inferences based on the collected data, and actively aids the user in navigation, environmental awareness, and social interaction); 
a portable user interface device operably engaged with a communications network, the portable user interface device being selectively coupled to a surface of the assistive mobility device (see at least Fig. 1B (163a-b); [0032]-[0038], “The arrays 110, 120, 130, 140, 150, and 160 are exemplary groupings to visually organize the components of the device 100 in the block diagram of FIG. 1A and are not limiting or necessarily representative of any physical groupings. In certain embodiments, more or less arrays are utilized depending on design concerns. In addition, certain embodiments may have more or less components shown in FIG. 1A. The embodiments shown in FIGS. 1B-1E are examples of how the components in FIG. 1A can be physically arranged. The components can be arranged differently based on design concerns. Not all features and components described herein are shown in FIGS. 1B-1E. Furthermore, the structure in FIGS. 1B-1E may be modified or another intelligent mobility aid device can be designed to include additional features described herein“; [0039], “Referring to FIGS. 1A and 1B, the onboard processing array 110 includes a processor 111 and a memory 112. The processor 111 may be a computer processor such as an ARM processor, DSP processor, distributed processor, or other form of central processing. The memory 112 may be a RAM or other volatile or nonvolatile memory used by the processor 111. The memory 112 may be a non-transitory memory or a data storage device, such as a hard disk drive, a solid state disk drive, a hybrid disk drive, or other appropriate data storage, and may further store machine-readable 
the portable user interface device comprising at least one processor operably engaged with at least one non-transitory computer readable medium (see at least [0039]), 
a user interface comprising one or more input/output means operably engaged with the at least one processor, (see at least [0032], “FIG. 1A is a block diagram of an intelligent mobility aid device 100 (hereinafter also referred to as “the device 100”) according to an embodiment of the present invention. In one embodiment, the device 100 includes an onboard processing array 110, which communicates with a sensor array 120, an interface array 130, a component array 140“; [0057], “Referring to FIGS. 1A and 1B, the component array 140 includes a battery 141, an antenna 142, and an input/output (I/O) port 143. For example, the I/O port 143 may be a headphone jack, or may be a data port“), 
at least one accelerometer engaged with the at least one processor (see at least [0042], “The IMU 123 may include one or more of an accelerometer, a gyroscope, and/or a magnetometer for determining a positioning, velocity, or acceleration of the device 100. The GPS unit 124 may be one or more GPS units. The IMU 123, GPS unit 124, and/or the encoder 121 may be utilized to determine the location and/or positioning of the user and/or the device 100“)
at least one microphone and at least one speaker operably engaged with the at least one processor (see at least Fig. 1A (microphone 131, speaker 132); [0050]-[0053], “Referring to FIG. 1A, the interface array 130 further includes a microphone 131, a speaker 132, and a display 135 in addition to 
the at least one non-transitory computer readable medium having instructions stored thereon to cause the processor to monitor a plurality of user activity data and execute one or more physical rehabilitation or mobility management interventions in response to the plurality of user activity data (see at least [0031], “Based on the detected data and data previously stored in a memory regarding the user and previously determined objects, a processor provides helpful information to the user“); and, 
a remote application server being communicably engaged with the portable user interface device via the communications network to receive the plurality of user activity data (see at least [0126], “In block 608, the device 100 may also receive data from another device using the antenna 142 or the I/O port, such as data regarding a map of a building, or any other data. Data may be shared among the device 100, other devices of the user (for example, a portable electronic device of the user such as a smart phone or tablet), a remote server, or devices of others connected and with permission to access (for example, devices of the friends of the user)“), 
the remote application server executing a control service comprising an automated speech recognition function, a natural-language processing function (see at least [0051]-[0052], “The microphone 131 may be a microphone or other device capable of receiving sounds, such as voice activation/commands or other voice actions from the user, and may be integrated with or external to the intelligent mobility aid device 100. For example, referring to FIG. 1B, the microphone 131a may be positioned proximal to the upper substantially horizontal connecting bar 165e“; [0104], “For example, the method 500 may direct an output speech to be generated, thereby asking the user to clarify the facial expression. The user may then respond in a voice command clarifying the conveyed information. In other embodiments, this facial expression recognition setup may be performed by a person other than the user“; [0109], “The microphone 131 may communicate with a speech recognition module to detect speech, conversation or interaction as shown in block 508. The device 100 may further extract conversation elements containing useful data in block 510. In block 522, the 
an application software, the application software executing one or more routines in response to the plurality of user activity data, the one or more routines comprising instructions for evaluating user compliance with one or more physical rehabilitation or mobility management parameters (see at least [0056], “The display 135 can appropriately remind the user with memory retention difficulties. For example, the display 135 may display an image indicating information about activities of the user to remind the user. For example, the displayed information may be based on the task that the user is currently performing, and the destination that the user is travelling towards. The displayed information may further correspond to the surrounding environment. For example, the information may correspond to identity, location and movement of others currently around the user. For example, a user with memory retention difficulties may not recognize the people around the user. The processor may determine identity of the nearby person using facial recognition based on data detected by the camera unit 122. The display 135 may further indicate current events based on current time/date and previously collected data”).
Claim 10:  
Moore discloses the limitations as shown in the rejections above.  Moore further discloses the following limitations: 
wherein the assistive mobility device is selected from the group consisting of canes, walkers, rollators, wheelchairs, and scooters (see at least Fig. 1B; [0031], “The device may be an intelligent walking aid device”).
Claim 16:  
Moore discloses the following limitations as shown below:
an assistive mobility device comprising an assistive mobility assembly (see at least [0034], “Referring to FIG. 1B, the device 100 may be an intelligent walking aid device 100a (hereinafter “the walking aid device 100a or the device 100a”). The walking aid device 100a may be a walker having a platform 161a connected to a plurality of wheels 164a-d (a rear-left wheel 164a, a right-rear wheel 164b, a front-left wheel 164c, and a front-right wheel 164d). The platform 161a may further include a rear-left 
and an electronics assembly being operably engaged with a communications network, the electronics assembly comprising at least one processor operably engaged with at least one non-transitory computer readable medium (see at least [0032], “FIG. 1A is a block diagram of an intelligent mobility aid device 100 (hereinafter also referred to as “the device 100”) according to an embodiment of the present invention. In one embodiment, the device 100 includes an onboard processing array 110, which communicates with a sensor array 120, an interface array 130, a component array 140, and an electromechanical actuation array 150. The electromechanical actuation array 150 may include a motor unit 151, a steering actuator unit 152, a brake actuation unit 153, and other actuator(s) 154. The device 100 further includes a structural array 160. The structural array 160 may include a platform 161, a handle bar 162, a housing 163, a plurality of wheels 164, a plurality of support elements 165, and a steering element 166“), 
a user interface comprising one or more input/output means operably engaged with the at least one processor (see at least [0032], “FIG. 1A is a block diagram of an intelligent mobility aid device 100 (hereinafter also referred to as “the device 100”) according to an embodiment of the present invention. In one embodiment, the device 100 includes an onboard processing array 110, which communicates with a sensor array 120, an interface array 130, a component array 140”, [0057], “Referring to FIGS. 1A and 1B, the component array 140 includes a battery 141, an antenna 142, and an input/output (I/O) port 143. For example, the I/O port 143 may be a headphone jack, or may be a data port“), 
at least one accelerometer engaged with the at least one processor (see at least [0042], “The IMU 123 may include one or more of an accelerometer, a gyroscope, and/or a magnetometer for determining a positioning, velocity, or acceleration of the device 100. The GPS unit 124 may be one 
at least one microphone and at least one speaker operably engaged with the at least one processor (see at least Fig. 1A (microphone 131, speaker 132); [0050]-[0053], “Referring to FIG. 1A, the interface array 130 further includes a microphone 131, a speaker 132, and a display 135 in addition to the vibration feedback unit 133, the mechanical feedback unit 136 and electrical simulation feedback unit 137”; [0200], “FIG. 10A shows a touch-screen display 135a that can be utilized in the device 100. A user may deliver an input to touch-screen display 135a, such as by touching touch-screen display 135 at a random location (x.sub.1, y.sub.1), for instance location 1 with the x axis being horizontal and the y axis being vertical. As disclosed herein, horizontal and vertical directions could be determined through accelerometers or set based on hardware, and/or user defined“),
the at least one non-transitory computer readable medium having instructions stored thereon to cause the processor to monitor a plurality of user activity data and execute one or more physical rehabilitation or mobility management interventions in response to the plurality of user activity data (see at least [0031], “Based on the detected data and data previously stored in a memory regarding the user and previously determined objects, a processor provides helpful information to the user“); and, 
a remote application server being communicably engaged with the assistive mobility device via the communications network to receive the plurality of user activity data (see at least [0126], “In block 608, the device 100 may also receive data from another device using the antenna 142 or the I/O port, such as data regarding a map of a building, or any other data. Data may be shared among the device 100, other devices of the user (for example, a portable electronic device of the user such as a smart phone or tablet), a remote server, or devices of others connected and with permission to access (for example, devices of the friends of the user)”), 
the remote application server executing a control service comprising an automated speech recognition function, a natural-language processing function (see at least [0051]-[0052], “The microphone 131 may be a microphone or other device capable of receiving sounds, such as voice activation/commands or other voice actions from the user, and may be integrated with or external to 
and an application software, the application software executing one or more routines in response to the plurality of user activity data, the one or more routines comprising instructions for evaluating user compliance with one or more physical rehabilitation or mobility management parameters (see at least [0056], “The display 135 can appropriately remind the user with memory retention difficulties. For example, the display 135 may display an image indicating information about activities of the user to remind the user. For example, the displayed information may be based on the task that the user is currently performing, and the destination that the user is travelling towards. The displayed information may further correspond to the surrounding environment. For example, the information may correspond to identity, location and movement of others currently around the user. For example, a user with memory retention difficulties may not recognize the people around the user. The processor may determine identity of the nearby person using facial recognition based on data detected by the camera unit 122. The display 135 may further indicate current events based on current time/date and previously collected data“).
Claim 17:  
Moore discloses the limitations as shown in the rejections above.  Moore further discloses the following limitations: 

wherein the user interface further comprises a plurality of directional indicators, the plurality of directional indicators being operably engaged with the processor to provide one or more directional guidance or navigational outputs (see at least [0031], “The helpful information may include navigation information“).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art axe such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5, 11-12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2016/0025499 A1 to Moore et al. in view of U.S. Patent Application Publication US 2015/0099941 A1 to Tran.
Claim 2:  
Moore discloses the limitations as shown in the rejections above. Moore may or may not specifically disclose the following limitations, but Tran as shown does:
wherein the one or more assistive mobility actions comprise one or more audio-visual outputs comprising a directional guidance or physical therapy prompt (see at least [[0164]-[0165], “Through this module, a police officer, a security agent, or a healthcare agent such as a physician at a remote location can engage, in interactive visual communication with the patient. The patient's health data or audio-visual signal can be remotely accessed. The patient also has access to a video transmission of the third party“; [0166], “The patient can be orally instructed by the health practitioner to conduct specific physical activities such as specific arm movements, walking, bending, among others. The examination begins during the initial conversation with the monitored subject. Any changes in the spontaneous gestures of the body, arms and hands during speech as well as the fulfillment of nonspecific tasks are important signs of possible pathological events. The monitoring person can 
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Moore with Tran because Tran provides for a system that non-invasively and continually monitors a subject’s health, which allows for early detection of health problems, or dangers, such as falls, and also allows for a caregiver or family member to remotely monitor the health of said patient (Tran, [0015]-[0023], “Advantages of the invention may include one or more of the following. The system for non-invasively and continually monitors a subject's arterial blood pressure, with reduced susceptibility to noise and subject movement, and relative insensitivity to placement of the apparatus on the subject. The system does not need frequent recalibration of the system while in use on the subject”).
Claim 4:  
Moore discloses the limitations as shown in the rejections above. Moore may or may not specifically disclose the following limitations, but Tran as shown does:
further comprising a personal computing device communicably engaged with the remote application server via the communications network to access an instance of the application software via a web or mobile browser, the instance of the application software being configured to assemble a graphical user interface to display a plurality of user activity data or health data (see at least [0189], “To view information sent from the blood-pressure monitor and fall detector on the wearable appliance, the patient or an authorized third party such as family members, emergency personnel, or medical professional accesses a patient user interface hosted on the web server 200 through the Internet 100 from a remote computer system. The patient interface displays vital information such as ambulation, blood pressure and related data measured from a single patient. The system may also include a call center, typically staffed with medical professionals such as doctors, nurses, or nurse practitioners, whom access a care-provider interface hosted on the same website on the server 200. The care-provider interface displays vital data from multiple patients“; [0292], “While the patient interface 90 (FIG. 1A) can provide information for a single person, FIG. 15C shows an exemplary interface to monitor a plurality of persons, while FIG. 15D shows an exemplary dash-board that provides summary information on the status of a plurality of persons. As shown in FIG. 1C, for professional use 
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Moore with Tran for at least the same reasons given for claim 4 above.
Claim 5:  
Moore discloses the limitations as shown in the rejections above. Moore may or may not specifically disclose the following limitations, but Tran as shown does:
wherein the remote application server is communicably engaged with an electronic health or medical record server (see at least [0294], “In one embodiment, software for the professional monitoring system provides a login screen to enter user name and password, together with database credentials. In Select Record function, the user can select a person, based on either entered or pre-selected criteria. From here navigate to their demographics, medical record, etc. The system can show a persons demographics, includes aliases, people involved in their care, friends and family, previous addresses, home and work locations, alternative numbers and custom fields. The system can show 
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Moore with Tran for at least the same reasons given for claim 4 above.
Claim 11:  
Moore discloses the limitations as shown in the rejections above. Moore may or may not specifically disclose the following limitations, but Tran as shown does:
further comprising a personal computing device communicably engaged with the remote application server via the communications network to access an instance of the application software via a web or mobile browser, the instance of the application software being configured to assemble a graphical user interface to display the plurality of user activity data (see at least [0189], “To view information sent from the blood-pressure monitor and fall detector on the wearable appliance, the patient or an authorized third party such as family members, emergency personnel, or medical professional accesses a patient user interface hosted on the web server 200 through the Internet 100 from a remote computer system. The patient interface displays vital information such as ambulation, blood 
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Moore with Tran for at least the same reasons given for claim 4 above.
Claim 12:  
The combination of Moore/Tran discloses the limitations as shown in the rejections above. Moore may or may not specifically disclose the following limitations, but Tran as shown does:
wherein the one or more routines further comprise instructions for communicating a notification to the personal computing device in response to an instance of non-compliance with the one or more physical rehabilitation or mobility management parameters (see at least [0195], “In one embodiment, users may set up alerts or reminders that are triggered when one or more reading meet a certain set of conditions, depending on parameters defined by the user. The user chooses the condition that they would like to be alerted to and by providing the parameters (e.g. threshold value for the reading) for alert generation. Each alert may have an interval which may be either the number of data points or a time duration in units such as hours, days, weeks or months. The user chooses the destination where the alert may be sent. This destination may include the user's portal, e-mail, pager, voice-mail or any combination of the above“).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Moore with Tran for at least the same reasons given for claim 4 above.
Claim 15:  
Moore discloses the limitations as shown in the rejections above. Moore may or may not specifically disclose the following limitations, but Tran as shown does:
wherein the remote application server is communicably engaged with an electronic health or medical record server (see at least [0294], “In one embodiment, software for the professional monitoring system provides a login screen to enter user name and password, together with database credentials. In Select Record function, the user can select a person, based on either entered or pre-selected criteria. From here navigate to their demographics, medical record, etc. The system can show a persons demographics, includes aliases, people involved in their care, friends and family, previous addresses, home and work locations, alternative numbers and custom fields. The system can show all data elements of a persons medical record. These data elements are not `hard wired`, but may be configured in the data dictionary to suit your particular requirements. It is possible to create views of the record that filter it to show (for instance) just the medications or diagnosis, etc. Any data element can be can be designated `plan able` in the data dictionary and then scheduled. A Summary Report can be done. Example of a report displayed in simple format, selecting particular elements and dates. As many of these reports as required can be created, going across all data in the system based on 
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Moore with Tran for at least the same reasons given for claim 4 above.
Claim 18:  
Moore discloses the limitations as shown in the rejections above. Moore may or may not specifically disclose the following limitations, but Tran as shown does
further comprising a personal computing device communicably engaged with the remote application server via the communications network to access an instance of the application software via a web or mobile browser, the instance of the application software being configured to assemble a graphical user interface to display the plurality of user activity data (see at least [0189], “To view information sent from the blood-pressure monitor and fall detector on the wearable appliance, the patient or an authorized third party such as family members, emergency personnel, or medical professional accesses a patient user interface hosted on the web server 200 through the Internet 100 from a remote computer system. The patient interface displays vital information such as ambulation, blood pressure and related data measured from a single patient. The system may also include a call center, typically staffed with medical professionals such as doctors, nurses, or nurse practitioners, whom access a care-provider interface hosted on the same website on the server 200. The care-provider interface displays vital data from multiple patients“; [0292], “While the patient interface 90 (FIG. 1A) can provide information for a single person, FIG. 15C shows an exemplary interface to monitor a plurality of persons, while FIG. 15D shows an exemplary dash-board that provides summary 
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Moore with Tran for at least the same reasons given for claim 4 above.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2016/0025499 A1 to Moore et al. in view of U.S. Patent Application Publication US 2016/0253890A1 to Rabinowitz et al.
Claim 6:  
Moore discloses the limitations as shown in the rejections above. Moore may or may not specifically disclose the following limitations, but Rabinowitz as shown does:
wherein the one or more assistive mobility prompts comprise one or more physical rehabilitation or mobility management interventions (see at least [0236], “In an exemplary embodiment, the walker-
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Moore with Rabinowitz because Rabinowitz provides for a system that monitors and ensures a patient safely adheres to a rehabilitation plan (Rabinowitz, [0127]-[0133], [0383]-[0384]).
Claim 7:  
Moore discloses the limitations as shown in the rejections above. Moore may or may not specifically disclose the following limitations, but Rabinowitz as shown does:
wherein the one or more routines further comprise instructions for evaluating a user gait pattern (see at least [0129-[0130], “Optionally, the device monitors gait parameters such as, for example, step length, stance/swing, step duration, base of support, and sway of the patient, as discussed herein. In an exemplary embodiment, differences in measurements obtained from pressure/force sensors together with data collected from an accelerometer can be used to indicate the time of heel and toe contact with a walking surface, from which stance/swing/step/stride duration and cadence can be determined. When this data is combined with walking distance and speed, which may be calculated from data collected from an electro-optical sensor which measures wheel turns, step/stride length may be determined. Weight distribution and sway can be calculated from measurements obtained throughout the gait cycle from pressure/force sensors on the right and left sides of the walker-assist device“)
and predicting a likelihood of a user fall (see at least [0131], “A sudden degradation or change in these parameters could indicate a potential risk of falling. Based on these parameters, the feedback may provide an indication of a deteriorating gait performance or sway/imbalance which might indicate an increased risk of patient falling, especially if the patient is elderly. For example, the feedback regarding gait of the patient, for example an inconsistent gait, may be used to provide an indication of a high risk of falling. For example, various parameters may be monitored and the measured values or 
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Moore with Rabinowitz for at least the same reasons given for claim 6 above.

Claims 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2016/0025499 A1 to Moore et al. in view of U.S. Patent Application Publication US 2015/0099941 A1 to Tran and further in view of U.S. Patent Application Publication US 2016/0253890A1 to Rabinowitz et al.
Claim 13:  
The combination of Moore/Tran discloses the limitations as shown in the rejections above.  Moore and Tran may or may not disclose the following limitations, but Rabinowitz as shown does:
wherein the one or more routines further comprise instructions for evaluating a user gait pattern and predicting a likelihood of a user fall (see at least [0129]-[0130], “Optionally, the device monitors gait parameters such as, for example, step length, stance/swing, step duration, base of support, and sway of the patient, as discussed herein. In an exemplary embodiment, differences in measurements obtained from pressure/force sensors together with data collected from an accelerometer can be used to indicate the time of heel and toe contact with a walking surface, from which stance/swing/step/stride duration and cadence can be determined. When this data is combined with walking distance and speed, which may be calculated from data collected from an electro-optical sensor which measures wheel turns, step/stride length may be determined. Weight distribution and sway can be calculated from measurements obtained throughout the gait cycle from pressure/force sensors on the right and left sides of the walker-assist device“; [0131], “A sudden degradation or change in these parameters could indicate a potential risk of falling. Based on these parameters, the feedback may provide an indication of a deteriorating gait performance or sway/imbalance which might indicate an increased risk of patient falling, especially if the patient is elderly. For example, the feedback regarding gait of the patient, for example an inconsistent gait, may be used to provide an indication of a high risk of falling. For example, various parameters may be monitored and the 
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Moore and Tran with Rabinowitz because Rabinowitz provides for a system that monitors and ensures a patient safely adheres to a rehabilitation plan (Rabinowitz, [0127]-[0133], [0383]-[0384]).
Claim 14:  
The combination of Moore/Tran/ Rabinowitz discloses the limitations as shown in the rejections above.  Moore and Tran may or may not disclose the following limitations, but Rabinowitz as shown does:
wherein the one or more routines further comprise instructions for communicating a notification to the personal computing device in response to an instance of a prediction of a user fall (see at least [0138], “In embodiments, feedback due to leaning to one side may result in an alert to indicate a dangerous situation when a user is walking straight, but may not result in a warning when the user is turning. In embodiments, the system may determine normal activity of a user during a specific time period and may issue an alert when at least one or a combination of measured parameters deviates from the determined normal activity. This may provide an indication that something is not right with the user and can preempt a fall or other problem. For example, a text message sent to a third party monitor may state “danger of falling,” with the identity of the patient and/or GPS provided location of the device. Optionally, an audio alert such as a siren or a loud recording of the words “Fall Alert,” and/or a visual alert such as swirling lights, may act as an alert signal emanating from the device itself, in order to alert the patient and/or people close to the patient“).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Moore and Tran with Rabinowitz for at least the same reasons given for claim 13 above.
Claim 19:  
The combination of Moore/Tran discloses the limitations as shown in the rejections above.  Moore and Tran may or may not disclose the following limitations, but Rabinowitz as shown does:

wherein the one or more routines further comprise instructions for evaluating a user gait pattern (see at least [0129]-[0130], “Optionally, the device monitors gait parameters such as, for example, step length, stance/swing, step duration, base of support, and sway of the patient, as discussed herein. In an exemplary embodiment, differences in measurements obtained from pressure/force sensors together with data collected from an accelerometer can be used to indicate the time of heel and toe contact with a walking surface, from which stance/swing/step/stride duration and cadence can be determined. When this data is combined with walking distance and speed, which may be calculated from data collected from an electro-optical sensor which measures wheel turns, step/stride length may be determined. Weight distribution and sway can be calculated from measurements obtained throughout the gait cycle from pressure/force sensors on the right and left sides of the walker-assist device“) 
and predicting a likelihood of a user fall (see at least [0131], “A sudden degradation or change in these parameters could indicate a potential risk of falling. Based on these parameters, the feedback may provide an indication of a deteriorating gait performance or sway/imbalance which might indicate an increased risk of patient falling, especially if the patient is elderly. For example, the feedback regarding gait of the patient, for example an inconsistent gait, may be used to provide an indication of a high risk of falling. For example, various parameters may be monitored and the measured values or a combination of these values may be compared to values in a table or to threshold values to determine an increased risk of falling for the user“).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Moore and Tran with Rabinowitz for at least the same reasons given for claim 13 above.
Claim 20:  
The combination of Moore/Tran discloses the limitations as shown in the rejections above.  Moore and Tran may or may not disclose the following limitations, but Rabinowitz as shown does:
wherein the one or more routines further comprise instructions for communicating a notification to the personal computing device in response to an instance of a prediction of a user fall (see at least [0138], “In embodiments, feedback due to leaning to one side may result in an alert to indicate a 
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Moore and Tran with Rabinowitz for at least the same reasons given for claim 13 above.



Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ELAINE GORT can be reached on 571.272.6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686